Name: Commission Regulation (EC) No 1900/94 of 27 July 1994 setting the intervention threshold for apples for the 1994/95 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product
 Date Published: nan

 No L 194/14 Official Journal of the European Communities 29 . 7. 94 COMMISSION REGULATION (EC) No 1900/94 of 27 July 1994 setting the intervention threshold for apples for the 1994/95 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1121 /89 of 27 April 1989 on the intoduction of an intervention threshold for apples and cau; iflowers ('), as last amended by Regulation (EEC) No 1 / 54/92 (2), and in particular Article 3 thereof, the last five marketing years for which figures are available ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The intervention threshold for apples for the 1994/95 marketing year shall be 257 800 tonnes. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Whereas Article 1 of Regulation (EEC) No 1121 /89 speci ­ fies how the intervention threshold is to be determined ; whereas it is for the Commission to set the intervention therehold by the percentages »iven in paragraph 1 of that Article to average productior for fresh consumption in This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Commission Rene STEICHEN Member of the Commission O OJ No L 118 , 29. 4 . 1989, p 21 . (2) OJ No L 180, 1 . 7 . 1992, p. 23 .